United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                        ___________

                                        No. 96-2470
                                        ___________

Leonard A. Tucker,                           *
                                             *
              Appellant,                     *
                                             * Appeal from the United States
     v.                                      * District Court for the
                                             * Eastern District of Missouri.
United States of America,                    *
                                             *        [UNPUBLISHED]
              Appellee.                      *
                                        ___________

                      Submitted:        March 28, 1997

                            Filed:      April 25, 1997
                                        ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.


     Leonard Tucker pleaded guilty to to using or carrying a firearm
during and in relation to a drug trafficking crime, in violation of 18
U.S.C. § 924(c)(1).        He did not appeal, but filed the instant 28 U.S.C.
§ 2255 motion contending that this          conviction is invalid under Bailey v.
United States, 116 S. Ct. 501 (1995).           The district court1 denied relief,
and Tucker appeals.


     Assuming     this     claim   is    even   cognizable   under   §   2255,   it   is
procedurally defaulted.        Tucker cannot show cause or prejudice for this
default because, in pleading guilty, he stipulated that he was               carrying
a concealed firearm on his person while committing a drug




     1
      The HONORABLE STEPHEN N. LIMBAUGH, United States District
Judge for the Eastern District of Missouri.
trafficking crime.   Accordingly, we affirm.   See United States v. Willis,
89 F.3d 1371, 1378-79 (8th Cir.), cert. denied, 117 S. Ct. 273 (1996);
United States v. White, 81 F.3d 80, 83 (8th Cir. 1996).     Tucker's motion
for appointment of counsel is denied.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-